Exhibit 10.2
FORM OF LOCKUP AGREEMENT
clickNsettle.com, Inc.
4400 Biscayne Boulevard
Suite 950
Miami, FL 33137
Ladies and Gentlemen:
     The undersigned, a holder of equity interests of Cardo Medical, LLC
(“Company”), desires that the Company merge (the “Merger”) with and into a
wholly-owned subsidiary of clickNsettle.com, Inc. (“Parent”). For good and
valuable consideration, the undersigned is entering into this agreement (this
“Lock-Up Letter Agreement”) and hereby irrevocably agrees that following the
closing of the Merger, and until the second anniversary of closing of the Merger
(the “Lock-Up Period End Date”), the undersigned will not, directly or
indirectly:
     (1) offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any shares of
Parent’s Common Stock, par value $.001, or any other securities of Parent
convertible into or exercisable or exchangeable for any shares of such Common
Stock which are owned as of the date of this Lock-Up Letter Agreement
(collectively, the “Shares”), including, without limitation, Shares that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the U.S. Securities and Exchange Commission and Shares that
may be issued upon exercise of any options or warrants, or securities
convertible into or exercisable or exchangeable for Shares;
     (2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise;
     (3) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any Shares or any other securities of Parent; or
     (4) publicly disclose the intention to do any of the foregoing, for a
period commencing on the date of the closing of the Merger and ending on the
Lock-Up Period End Date.
     The restrictions on the actions set forth in sections (1) through (4) above
shall not apply to: (a) transfers of Shares as a bona fide gift; (b) transfers
of Shares to any trust, partnership, limited liability company or other entity
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned; (c) transfers of Shares to any beneficiary of the undersigned
pursuant to a will, trust instrument or other testamentary document or
applicable laws of descent; (d) transfers of Shares to the Company; or
(e) transfers of Shares to any entity directly or indirectly controlled by or
under common control with the





--------------------------------------------------------------------------------



 



undersigned; provided that, in the case of any transfer or distribution pursuant
to clause (a), (b), (c), (d) or (e) above, each donee, distributee or transferee
shall sign and deliver to Parent, prior to such transfer, a lock-up agreement
substantially in the form of this Lock-Up Letter Agreement. For purposes of this
Lock-Up Letter Agreement, “immediate family” shall mean any relationship by
blood, marriage, domestic partnership or adoption, not more remote than first
cousin.
     In furtherance of the foregoing, Parent and its transfer agent on its
behalf are hereby authorized (i) to decline to make any transfer of securities
if such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement and (ii) to imprint on any certificate representing Shares a legend
describing the restrictions contained herein.
     It is understood that if the Merger Agreement entered into in connection
with the Merger has been terminated without the consummation of the Merger, this
Lock-Up Letter Agreement shall be cancelled and of no further force and effect.
     The undersigned understands that the Company will proceed with the Merger
in reliance on this Lock-Up Letter Agreement.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Letter Agreement and that,
upon request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.
     For the avoidance of doubt, nothing herein shall be understood to prevent
the undersigned from taking any of the actions described in sections (1) through
(4) above with respect to any shares of Parent’s Common Stock or other
securities of Parent acquired by the undersigned through open market purchases
consummated after the date of this Lock-Up Agreement.
     If the Parent agrees to enter into any agreement with any other holder (or
effects a waiver with the same effect) of Shares who agreed to enter into a
lock-up letter agreement with substantially the same terms as this Lock-Up
Letter Agreement to permit such holder to sell Shares prior to the Lock-Up
Period End Date, which sale would otherwise be restricted by this Lock-Up Letter
Agreement, the Parent shall enter into a similar agreement with (or provide a
similar waiver to) the undersigned to provide for the release of a proportionate
number of Shares.
[Signature page follows]

-2-



--------------------------------------------------------------------------------



 



     Other than as set forth above, this Lock-Up Letter Agreement shall
terminate upon the Lock-Up Period End Date. This Lock-Up Agreement shall be
construed in accordance with, and governed in all respects by, the laws of the
State of Delaware.

            Very truly yours,
      By:           Name:           Title:        

Dated:                                        

